                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Justin Jackson, #29756-171,         )                  Civil Action No.: 4:20-cv-04474-JMC
                                    )
                    Plaintiff,      )
                                    )
       v.                           )                          ORDER AND OPINION
                                    )
Ms. Barnes, Warden,                 )
Ms. Brock, nurse,                   )
Ms. Fletcher,                       )
                                    )
                    Defendants.     )
____________________________________)

       Plaintiff Justin Jackson, proceeding pro se,1 filed this civil rights action against Defendants

Warden Barnes, Nurse Brock, and Ms. Fletcher (collectively, “Defendants”) pursuant to Bivens v.

Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971), seeking

damages of $750,000.00 based on Defendants’ alleged failure to provide appropriate medical care

and properly handle the COVID-19 pandemic in the South Carolina Department of Corrections

(“SCDC”). (See ECF No. 10.) Plaintiff also claimed he was misplaced in the federal corrections

system, mistreated by the staff, and denied his First Amendment rights when he was allegedly

prohibited from contacting his family when he was diagnosed with COVID-19. (Id.)

       In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02(B)(2)(g) (D.S.C.), the matter

was referred to a United States Magistrate Judge for pretrial handling. On February 9, 2021, the




1
  “Because he is a pro se litigant, Plaintiff’s pleadings are construed liberally by the court and held
to a less stringent standard than attorneys’ formal pleadings.” Simpson v. Florence Cty. Complex
Solicitor’s Office, Civil Action No.: 4:19-cv-03095-JMC, 2019 WL 7288801, at *2 (D.S.C. Dec.
30, 2019) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)). “This, however, ‘does
not transform the court into an advocate’ for Plaintiff; the court is not required to recognize
Plaintiff’s claims if there is clearly no factual basis supporting them.” Id. (quoting Weller v. Dep’t
of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990)).
                                                  1
Magistrate Judge issued a Report and Recommendation (ECF No. 14) recommending that the court

dismiss the action against Defendants with prejudice for failure to state a claim upon which relief

can be granted. (Id. at 5-6.) For the reasons set forth below, the court ACCEPTS the Magistrate

Judge’s Report and Recommendation and dismisses the action against Defendants with prejudice.

                                     I.      BACKGROUND

       The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (See ECF No. 14.) The court will only reference additional facts

that are pertinent to the analysis of the issues before it. On December 28, 2020, Plaintiff initiated

the instant action in this court against Defendants by filing a form Complaint for Violation of Civil

Rights, which alleged cruel and inhumane treatment while in prison amounting to First, Fifth, an

Eighth Amendment violations. (See ECF No. 1.) On January 12, 2021, the court issued an Order

advising Plaintiff that he “failed to state a claim of constitutional magnitude as to claims regarding

medical care” and required him to submit an amended complaint. (ECF No. 7 at 2.) On January

27, 2021, Plaintiff filed an Amended Complaint alleging individual claims against Defendants.

(ECF No. 10.)

                                  II.     LEGAL STANDARD

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court reviews de novo only those

portions of a magistrate judge’s report and recommendation to which specific objections are filed,

and reviews those portions which are not objected to for clear error, including those portions to

which only “general and conclusory” objections have been made. See Diamond v. Colonial Life &

Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir.



                                                  2
1983); Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). The court may accept, reject, or

modify, in whole or in part, the recommendation of the magistrate judge or recommit the matter

with instructions. See 28 U.S.C. § 636(b)(1).

                                        III.    ANALYSIS

A.     The Magistrate Judge’s Review

       In the Report, the Magistrate Judge explained that while Bivens allows victims of a

constitutional violation by a federal agent the right to recover damages in federal court, Bivens

claims “are available on very limited grounds.” (ECF No. 14 at 4.) The Magistrate Judge observed

that there has not yet been an extension of Bivens to claims relating to placement in the federal

correctional system, confinement, or First Amendment rights. (Id. at 5.) Additionally, the

Magistrate Judge’s recommendation observed that Plaintiff failed to state a claim regarding

medical care because “[m]ere negligence, mistake or difference of medical opinion in the provision

of medical care to prisoners do not rise to an Eighth Amendment deprivation.” (Id.) The Magistrate

Judge noted that Plaintiff was informed of these issues after he filed his initial Complaint and given

the chance to cure them, but the issues remained in the Amended Complaint. (Id at 3.)

B.     The Court’s Review

       The Magistrate Judge advised the parties of their right to file specific written objections to

the Report within fourteen (14) days of the date of service or by February 23, 2021. (ECF No. 14

at 7 (citing 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)).) However, none of the parties filed any

objections before the deadline.

       In the absence of a timely objection to the Magistrate Judge’s Report, the court is not

required to provide an explanation for adopting the recommendation. See Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection, a district court



                                                  3
need not conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.’” Diamond v. Colonial Life &

Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s

note to 1983 amendment). Furthermore, failure to file specific written objections to the Report

results in a party’s waiver of the right to appeal from the judgment of the District Court based upon

such recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985).

       After conducting a thorough review of the Report and Recommendation in this case, the

court concludes that the Report provides an accurate summary of the facts and law and does not

contain any clear error. Therefore, the court ACCEPTS the Magistrate Judge’s Report and

Recommendation (ECF No. 14), and DISMISSES WITH PREJUDICE the Amended Complaint

(ECF No. 10) against Warden Barnes, Nurse Brock, and Ms. Fletcher for failure to state a claim.

       IT IS SO ORDERED.



                                                                United States District Judge
July 2, 2021
Columbia, South Carolina




                                                 4
